DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 15 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,636,151 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Applicant’s response, filed 15 March 2021, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the amendments to the claims, specifically addressing the rejections under 35 U.S.C. § 112 (b) / (pre-AIA ), second paragraph, of the previous Office action, the amended language has overcome the respective rejections, and the rejections have been withdrawn.

Allowable Subject Matter
Claims 35-54 are allowed.
A previous examiner’s statement of reasons for allowance was given in the Non-Final Office action, dated 15 December 2020. The following is an updated examiner’s statement of reasons for allowance: 
The amendments to dependent claims 36-44, 46-49, and 51-54, correcting the dependencies of the corresponding claims have overcome the rejections under 35 U.S.C. § 112 (b) / (pre-AIA ), second paragraph, of the previous Office action, and the accepted terminal disclaimer, filed on 15 March 2021, has obviated the previous nonstatutory double patenting rejection. The respective rejections of the claims have been withdrawn. 

Regarding the subject matter of independent claims 35, 45, and 50, the prior art of record, alone or in combination fails to fairly teach or suggest the following subject matter in combination with the other recited limitations:
“generating a second set of points in the plane corresponding to the individual points in the first set, wherein coordinates of individual points in the second set are obtained by transforming respective points in the first set to reverse a location change of the respective points in the first set caused by their respective shutter time lags at the assumed speed of the video camera; 
generating, for each individual point in the second set, an estimated magnitude value the individual point based at least in part on an average of magnitude values of adjacent points of the individual point in the plane of the current image; 
determining respective differences between the estimated magnitude values of individual points in the second set with magnitude values of corresponding reference points in the reference image; and 
determining that the assumed speed is a sufficient estimation of the speed of the video camera based at least in part on the respective differences”.


Oth et al. (“Rolling Shutter Camera Calibration”) is pertinent in teaching a rolling shutter camera calibration technique for performing structure from motion method in rolling shutter models (see Oth Abstract and sect. 1. Introduction), where the perspective projection model for a rolling shutter camera model considers the line delay and time of exposure of an image sensor line in projecting a point between a world coordinate and image plane (see Oth sect. 3.2 Rolling Shutter Camera Model), and a reprojection error between the observed feature and a reprojected landmark given a camera position is modeled and minimized using a optimization method (see Oth sect. 3.3 Reprojection Error Modeling). 
Li et al. (“Real-time Motion Tracking on a Cellphone using Inertial Sensing and a Rolling-Shutter Camera”) is pertinent in teaching in a vision-aided inertial navigation method which fuses IMU measurements with visual features provided by a rolling shutter camera (see Li Abstract), where the pose of a device with an IMU and a rolling shutter is estimated (see Li sect. III. MOTION ESTIMATION WITH AN IMU AND A ROLLING-SHUTTER CAMERA), where the rolling camera model incorporates the time interval between reading two consecutive rows of pixels and introduces the rotational and translational velocity of the camera (see Li sect. III. B. Rolling Shutter Camera Model). 
Hedborg et al. (“Structure and Motion Estimation from Rolling Shutter Video”) is pertinent in teaching method for solving structure and motion problem for rolling shutter video (see Hedborg Abstract), where rectified rolling shutter images is used together with global shutter structure and motion procedure in which initial camera poses are found by tracking interest points in three or more views, estimating camera rotations and rectifying points for the views, estimate essential matrix and relative poses for three of the views, triangulate points, and continue to track interest points for consecutive views (see Hedborg sect. 3.3. Rolling-shutter SaM). 
(see Grundmann Abstract), where features between frames are tracked based on homography mixtures and video rectification can be performed on the video based on the estimated homography mixtures (see Grundmann sect. 3.2. Homography mixtures, 3.3. Estimation of mixtures, and 3.4. Joint video rectification and stabilization)
However, Oth, Li, Hedborg, and Grundmann fail to provide a fair teaching, alone or in combination, of the specific implementation as claimed, of generating, for each individual point in the second set, an estimated magnitude value of the individual point based at least in part on an average of magnitude values of adjacent points of the individual point in the plane of the current image, determining respective differences between the estimated magnitude values of individual points in the second set with magnitude values of corresponding reference points in the reference image, and determining that the assumed speed is a sufficient estimation of the speed of the video camera based at least in part on the respective differences. 
Thomas (US RE38,420) is pertinent in teaching in a technique for deriving a camera’s position and motion from the camera image, where a measurement point in a reference image with a measurement point of a current pixel are compared, and at each measurement point, gradients are calculated using a the average of horizontal and vertical luminance gradient, where the gradients are calculated using adjacent pixels (see Thomas Fig. 3 and col. 5, ln. 30-60). However, Thomas fails to provide a fair teaching, alone or in combination, of the specific implementation as claimed, where coordinates of individual points in the second set are obtained by transforming respective points in the first set to reverse a location change of the respective points in the first set caused by their respective shutter time lags at the assumed speed of the video camera. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661